Title: Thomas Jefferson to John Adams, 23 Oct. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              Octr. 23d. 1786
            
          

          Your favor of Sept. the 11th. came to
            hand in due time & since that I have recieved the copies of the Prussian treaty
            you were so kind as to send me. I have recieved a short letter from Mr. Barclay dated Cadiz Sept. 25th. only announcing his arrival there & that he should
            proceed immediately to Madrid. At this latter place he would meet my letter informing
            him that we did not propose any thing further with the Piratical states at this time.
            The inclosed extract of a letter from Mr. Carmichael also
            mentions Mr. Barclay’s arrival at Cadiz. A letter from Mr. Carmichael some time ago informed me that a bill had been
            drawn on him by Mrs. Lamb in America, by order as she said
            of Mr Lamb; This gentleman not proposing to go
            proceed either to New-York, London, or Paris to settle his accounts, I
            desired Mr. Carmichael, if any money remained yet in the
            hands of Mr. Lamb’s banker at Madrid, to obstruct its going
            out until he could give us information. His answer was that it was all withdrawn by Mr. Lamb. By some means or other I omitted to mention these
            circumstances to you at the time. I mention them now to explain the reasons of Mr. Carmichaels touching on that subject in the inclosed. We
            may now hourly expect from Mr. Barclay a copy of the
            preliminary treaty with Morocco. Is it your opinion that the definitive one should be
            executed through his agency, or that of Colo. Franks or of
            any other person? I beg you to present my most friendly respects to Mrs. Adams & to be assured yourself of the esteem
            & attachment with which I have the honor to be sir, your most obedient humble
            servant
          
            
              Th: Jefferson
            
          
          
            Test W Short sec
          
        